85141: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28877: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85141


Short Caption:O'KEEFE (BRIAN) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):53859, 58109, 61631, 65217, 65436, 66416, 66956, 68560, 68623, 68739, 69036, 69121, 73527, 73527-COA, 74878, 74878-COA, 77541, 77541-COA, 78680, 78721, 85149, 85190


Lower Court Case(s):Clark Co. - Eighth Judicial District - C250630Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerBrian Kerry O'Keefe
					In Proper Person
				


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentJacqueline M. Bluth





Docket Entries


DateTypeDescriptionPending?Document


08/10/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


08/10/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus. (SC)22-24981




08/10/2022MotionFiled Proper Person Motion to Waive Filing Fees for Petition for Writ of Mandamus. (SC)22-24982




08/16/2022Order/ProceduralFiled Order.  On August 10, 2022, petitioner filed a motion to proceed in forma pauperis.  The motion is denied, as the filing fee was waived upon filing of the petition.  (SC)22-25544




09/15/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  RP/JH/LS  (SC)22-28877




09/23/2022Filing FeeRehearing Filing Fee Waived. Criminal. (SC)


09/23/2022Post-Judgment PetitionFiled Appellant's Proper Person Petition for Rehearing. (SC)Y22-29938





Combined Case View